Filed 3/10/21 P. v. Curiel CA1/5

                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FIVE

 THE PEOPLE,                                                     A159956
            Plaintiff and Respondent,
 v.                                                             (Del Norte County
 JOSE CURIEL,                                                   Super. Ct. No. CRPB 19-5027)
            Defendant and Appellant.




        Jose Curiel challenges the trial court’s imposition of $370 in fines and
fees, asserting that he is unable to afford them. We affirm.
                                              BACKGROUND
        While Curiel was serving a sentence of 50 years to life in state prison
for murder (Pen. Code, § 187, subd. (a))1, he was charged with possession of a
weapon while in custody (§ 4502, subd. (a)). A jury found Curiel guilty and
found that he had a prior strike conviction (§§ 1170.12, 667, subds. (b)-(i)).
After sentencing him to eight years in state prison, the trial court imposed a
$300 state restitution fine (§ 1202.4), a $40 operations assessment (§ 1465.8),
and a $30 conviction assessment (Gov. Code, § 70373). The court also
imposed a $300 parole revocation fine, which is stayed upon successful



        1   Undesignated statutory references are to the Penal Code.
                                                        1
competition of parole (§ 1202.45) and which Curiel does not challenge on
appeal.
                                     DISCUSSION
      Curiel contends that the trial court erroneously concluded that he is
able to pay $370 in fines and fees. We conclude that the court’s
determination was supported by substantial evidence. (See People v.
Corrales (2013) 213 Cal.App.4th 696, 702.)
      First, the trial court correctly concluded that the reasoning of People v.
Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas) is inapplicable here. Dueñas
held that “a state may not inflict punishment on indigent convicted criminal
defendants solely on the basis of their poverty.” (Id. at p. 1166.) Curiel’s
possession of a weapon while in prison is “not a crime either ‘driven by’
poverty or likely to ‘contribut[e] to’ that poverty such that an offender is
trapped in a ‘cycle of repeated violations and escalating debt.’ ” (People v.
Caceres (2019) 39 Cal.App.5th 917, 928.)
      Second, even if Dueñas applied to this case, the trial court considered
Curiel’s ability to pay and reasonably concluded that his family’s regular
deposits into his prisoner’s trust fund established he could pay the fines and
fees. (See People v. Lewis (2009) 46 Cal.4th 1255, 1321 (Lewis) [defendant
had ability to pay $10,000 restitution fine based on funds given by his family
to purchase toothpaste and other personal items].) Curiel received deposits of
$140 to $160 per month into his account, and he relied on this income to
satisfy a $900 victim restitution obligation and pay over $2,500 toward a
$10,000 restitution fine from his prior criminal case. Curiel asserts that it
will take him over thirteen years to pay the $370 in fines and fees imposed in
this case, when combined with the outstanding balance on the restitution fine
from his prior case. However, the fact that it will take time for Curiel to pay


                                        2
the fines and fees does not render unreasonable the court’s determination
that he is able to pay them. (See Lewis, supra, 46 Cal.4th at p. 1321 [fact
that “defendant would have funds in the future from which restitution could
be paid . . . contradicted the view that defendant would be unable to pay the
fine”]; People v. Johnson (2019) 35 Cal.App.5th 134, 139 [considering
prisoner’s ability to pay “over a sustained period” while incarcerated].)
Neither does the fact that Curiel qualified for appointed counsel change the
outcome. (See People v. Douglas (1995) 39 Cal.App.4th 1385, 1397 [defendant
qualifying for appointed counsel may nonetheless be able to pay restitution
fine]).
          We are likewise unpersuaded by Curiel’s argument that the trial court
unreasonably determined he could pay the fines and fees, given the court’s
conclusion that “at this time” he had “no ability to reimburse the county” for
the presentence investigation report. To the extent the court erred in this
regard, the error benefited Curiel by reducing the total amount of fees he
owed.
                                      DISPOSITION
          The judgment is affirmed.




                                           3
                                         _______________________
                                         BURNS, J.



We concur:




____________________________
NEEDHAM, ACTING P.J.




____________________________
SELIGMAN, J.*



A159956




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     4